Exhibit 10.1

 

AMENDMENT NO. 3 TO

SUPPLEMENTAL COMPENSATION AGREEMENT

 

Amendment No. 3 to Supplemental Compensation Agreement (“Amendment”) made as of
the 18 day of August, 2015, by and between WATTS WATER TECHNOLOGIES, INC., a
Delaware corporation with its principal place of business in North Andover,
Massachusetts (the “Company”) and Timothy P. Horne, an individual residing in
Rye, New Hampshire (“Mr. Horne”).  Capitalized terms used herein and not
otherwise defined will have the meanings ascribed thereto in the Original
Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, the Company (formerly known as Watts Industries, Inc.) and Mr. Horne
are parties to a Supplemental Compensation Agreement dated September 1, 1995, as
amended by Amendment No. 1 dated July 25, 2000 and Amendment No. 2 dated
October 23, 2002 (the “Original Agreement”); and

 

WHEREAS, the Company and Mr. Horne desire to amend the Original Agreement as
provided in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Section 1 of the Original Agreement is
hereby amended and restated in its entirety to read as follows:

 

“1.  Supplemental Compensation.

 

(a)                                 Lump Sum Payment.  The Company shall pay
Mr. Horne a lump sum payment of six million dollars ($6,000,000) less any
required tax and other withholdings (the “Lump Sum Payment”) within thirty (30)
days following the date of this Amendment.  The Lump Sum Payment shall be in
settlement of all cash payments due between the Company and Mr. Horne under this
Agreement.

 

(b)                                 Benefits.  The Company shall provide the
following fringe benefits to Mr. Horne for life:

 

(i)                                     Secretarial services including the
maintenance of all financial records relating to the Horne family including tax
records which are maintained for Walter Flowers; and

 

(ii)                                  the use of an executive office (either
current or equivalent alternate).

 

The amount of services or benefits provided in this Section 1(b) in one taxable
year shall not affect the amount of services or benefits provided in any other
taxable year and such services or benefits shall not be subject to liquidation
or exchange for another benefit.”

 

2.                               Section 2 of the Original Agreement is hereby
amended and restated in its entirety to read as follows:

 

--------------------------------------------------------------------------------


 

“2.                                Services of Mr. Horne.  At the request of
management of the Company from time to time, Mr. Horne agrees to make himself
reasonably available to provide services to the Company and its subsidiaries, so
long as he is physically able to do so.  Mr. Horne’s physical inability to
perform services hereunder shall not affect or limit the Company’s obligations
under Section 1.  Mr. Horne’s obligations to perform services under this
Agreement shall cease upon a Change in Control.  For this purpose “Change in
Control” means any of the following events:

 

(a)                                 a merger or consolidation of the Company
with or into another corporation, limited liability company or other entity, or
the merger or consolidation of another corporation, limited liability company or
other entity with or into the Company, with the effect that, immediately after
such transaction, the stockholders of the Company immediately prior to such
transaction have beneficial ownership as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) of less
than fifty percent (50%) of the total voting power of the outstanding securities
of the entity surviving such merger or consolidation;

 

(b)                                 the acquisition by a “person” or “group” (as
such terms are used in Section 13(d) and 14(d) of the Exchange Act), other than
one or more Horne Family Holders, of beneficial ownership (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of this
subsection 2(b) such person or group shall be deemed to have beneficial
ownership of all shares that any said person or group has the right to acquire
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of securities representing more than fifty
percent (50%) of the total voting power of the Company’s then outstanding
securities; or

 

(c)                                  the sale, lease, or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company and its subsidiaries to any person, excluding any
sale, lease or other transfer to or among the subsidiaries of the Company.

 

For purposes of the definition of “Change in Control” (i) the term “person”
includes a person with the meaning of Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder and (ii) the term “Horne Family
Holder” means any descendants of George B. Horne, any spouse of any descendant
of George B. Horne, and any limited partnership, trust (including any voting
trust) or other entity in which all of the beneficial interests are held,
directly or indirectly, by one or more of such descendants or spouses.”

 

3.  Miscellaneous.

 

(a)                                 Except as expressly amended by this
Amendment, the Original Agreement shall remain in full force and effect in
accordance with its terms.

 

(b)                                 More than one counterpart of this Amendment
may be executed by the parties hereto, but all of such counterparts taken
together shall be deemed to constitute one and the same Amendment.

 

(c)                                  This Amendment shall be construed in
accordance with and governed by the laws of the Commonwealth of Massachusetts.

 

IN WITNESS WHEREOF, this Amendment has been executed by the Company, by its duly
authorized representative, and by Mr. Horne, as of the date and year first above
written.

 

--------------------------------------------------------------------------------


 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

/s/ Robert J. Pagano, Jr.

 

 

 

 

Title:

C.E.O.

 

 

 

/s/ Timothy P. Horne

 

Timothy P. Horne

 

--------------------------------------------------------------------------------